DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-12, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 12, 2022.
Claim Rejections - 35 USC § 112
Claims 1-6 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 18-19, the embodiment wherein polymer (A) contains “other amide-forming units” is indefinite in that it is unclear how the resulting polyamide copolymer further defines the antecedently-recited polyamide homopolymer.  Moreover, given that said “other amide-forming units” generically embrace amide units from a polyetherdiamine, it is unclear how said polyamide copolymer (A) distinguishes over the polyamide copolymer (B) which includes amide units from a polyether having two amino termini. Accordingly, the polyamide copolymer (A) embodiment reads on and does not distinguish over the polyamide copolymer (B) in that each can be the same polyether-containing polyamide copolymer..
In claims 4, 14 and 15, it is unclear what is meant by the confusing language “where the difference is based on the higher value of the chain lengths”, particularly since there is no requirement that one of the polyamide components have a higher chain length.
In claim 17, it is unclear what is meant by the plural “components A”.
Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
It is unclear how claim 2 further limits now-amended claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/136715 A1 (El Bounia et al) abstract and machine translation in view of US 2016/0280915 (Blondel).
El Bounia et al disclose a polymer material comprising:
a premix of carbon nanotubes (CNTs)  (meets Applicants’ conductive filler) and at least one PEBA copolymer formed from polyamide precursors and polyetherdiamine or polyetherdiol (meets Applicants’ polyether containing-PA copolymer (B));
and a polymer matrix inclusive of polyamides formed from aminoacids or diamines and dicarboxylic acids (meets Applicants’ PA homopolymer (A)) 
(e.g., abstract, pages 2-3, examples, claims).  The amount of polyether blocks in the PEBA copolymers is 10 to 70 wt.% (page 2, line 56) (overlaps Applicants’ polyether content of 8 to 30 wt.%) and the amount of CNTs in the polymer material is 1 to 20 pbw (page 3, line 31) (overlaps Applicants’ filler content of 2.5 to 6%).
El Bounia et al exemplify various polymer materials containing i) 10 pbw of a premix of CNTs and PEBA copolymer and ii) 90 pbw of a polyamide, wherein the PEBA copolymer is PEBA1 (PTMG/PA12) or PEBA2 (PTMG/PA12) and the polyamide is PA12 or PA11.  It is noted that the exemplified PEBAs are not derived from a diamine and a dicarboxylic acid and it is unclear whether they contain from 8 to 30 wt.% of PTMG diamine or diol residues.  Moreover, the proportion of polyether based on the sum total of polyamide and PEBA, the proportion of CNTs based on the total mass of polyamide, PEBA and CNTs and the Tm of the polymer material is not expressly disclosed.  
As to claims 1 and 2, it is within the purview of El Bounia’s inventive disclosure, and obvious to one having ordinary skill in the art, to formulate polymer materials meeting all the terms of the present claims in terms of PEBA makeup and proportions of polyether and CNTs, with the reasonable expectation of success.  The resulting polymer material being similarly-constituted to that presently claimed would be expected to possess the same Tm.  In this regard, El Bounia et al disclose that the PEBA can be formed from polyamides derived from a diamine and a dicarboxylic acid (page 3, lines 49-51), the amount of polyether blocks in the PEBA copolymers is 10 to 70 wt.% (page 2, line 56) and the amount of CNTs in the polymer material is 1 to 20 pbw (page 3, line 31).  
As to claims 3 and 13, the Mn of the polyether used by El Bounia et al is not apparent.  However, considering it is well known to use polyethers having a Mn of 600 to 5,000 in the production of similar-such PEBA copolymers per Blondel [0057], it would have been obvious to one having ordinary skill in the art to use the same in the production of the PEBAs disclosed by El Bounia et al with the reasonable expectation of success.
As to claims 4, 14 and 15, it is within the purview of El Bounia et al’s inventive disclosure, and obvious to one having ordinary skill in the art, to use a PEBA having the same diamine/dicarboxylic acid-based amide units as the polyamide matrix.
As to claims 5, 16 and 17, inasmuch as the above-described polymer material would be similarly-constituted to that presently claimed, it would be expected to possess the same properties.
As to claims 6 and 18, El Bounia et al do not require the presence of a plasticizer.
Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered but they are not persuasive in overcoming the 35 USC 112 rejection.
As to claims 4, 14 and 15, Applicants argue that the two polymers (A) and (B) “might have a different chain length”.  Considering the claims do not specifically require that the polyamide components have different chain lengths, as supported by Applicants’ “might have” statement, the language “where the difference is based on the higher value of the chain lengths” remains confusing.  Would this proviso only apply for the embodiment wherein the two polymers (A) and (B) have a different chain length?
Applicant’s arguments and “consisting of” amendment filed June 29, 2022 have been fully considered and are persuasive in overcoming the 35 USC 103 rejection over US 2016/0280915 (Blondel).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765